Citation Nr: 0727126	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-28 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for a partial tear of the left peroneus brevis 
tendon.

2.  Entitlement to an initial evaluation greater than 20 
percent for chronic lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from June 2000 to July 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection for a partial tear of the left peroneus brevis 
tendon (currently rated 10 percent disabling) and chronic 
lumbar strain (currently rated 20 percent disabling).  


FINDINGS OF FACT

1.  Partial tear of the left peroneus brevis tendon is 
manifested by moderately severe impairment to Muscle Group 
XI, with onset of pain at 10 degrees of dorsiflexion and 20 
degrees of plantar flexion, and associated weakness, fatigue, 
and lack of endurance.

2.  Chronic lumbar strain is manifested by subjective 
complaints of persistent localized low back pain with muscle 
spasm and paraspinal tenderness, but with no evidence of 
degenerative changes or intervertebral disc syndrome, that 
produces moderate limitation of motion, with no less than 60 
degrees of forward flexion and no less than 210 degrees of 
combined thoracolumbar motion, which is treated with a TENS 
unit and occasional epidural steroid injections.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent (and 
no higher) for a partial tear of the left peroneus brevis 
tendon have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.73, Diagnostic Code 5311-
5024 (2006).

2.  The criteria for an initial evaluation greater than 20 
percent for chronic lumbar strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5295-5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claim 
was received in August 2003.  She was notified of the 
provisions of the VCAA as they pertain to service connection 
issues in correspondence dated in September 2003.  
Thereafter, the rating decision on appeal was rendered in 
January 2004.  During the course of the appeal, she again 
received notice of the VCAA provisions as they pertained to 
the increased rating claims at issue in correspondence dated 
in March 2006.  A supplemental statement of the case was then 
issued in May 2006. 

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
Her service medical records and all relevant VA treatment 
records showing the current state of her low back and left 
ankle disabilities for the period from 2004 - 2005 have been 
obtained and associated with the evidence.  In addition, she 
was provided with VA-authorized medical examinations 
addressing the orthopedic disabilities at issue in September 
2003 and October 2004, and a March 2006 lay witness statement 
was received and associated with the file.  Furthermore, she 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist her. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating her claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for increased ratings and earlier 
effective dates.  The Board observes that the veteran has 
been duly furnished with such notice in correspondence dated 
in March 2006, which complies with the Court's holding in 
Dingess.  Therefore, as there has been full compliance with 
all pertinent VA law and regulations, to move forward with 
adjudication of this appeal would not cause any prejudice to 
the veteran.

Pertinent law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Entitlement to an initial evaluation greater than 10 percent 
for a partial tear of the left peroneus brevis

The veteran's service medical records show that she sustained 
an inversion injury of her left ankle in 2002 with a partial 
tear of her peroneus brevis tendon.  No fracture was 
involved.  

Post-service medical records include the report of a 
September 2003 VA fee-basis examination that included the 
veteran's complaints of left ankle pain due to an inservice 
left ankle fracture with torn ligaments in 2002.  She 
reported that the pain was constant, with pain and swelling 
in cold weather and with overuse of the ankle.  She was 
unable to do prolonged walking or running.  On objective 
examination of the left ankle, she exhibited full range of 
dorsiflexion to 20 degrees, but with onset of pain at 10 
degrees.  She exhibited limitation of plantar flexion to only 
40 degrees (with normal plantar flexion being to 45 degrees), 
with onset of pain at 20 degrees.  The examiner noted that 
the veteran experienced fatigue, weakness, and lack of 
endurance in her left ankle.  She displayed a normal gait and 
no ankylosis was present.  X-ray study revealed normal 
findings.

VA outpatient treatment reports dated 2004 - 2005 show that 
the veteran received treatment on several occasions for 
complaints of left ankle pain with limitation of function, 
aggravated by prolonged use, which was associated with her 
left peroneus brevis tendon injury.  She was prescribed pain 
medication and a neoprene brace to support her left ankle.  
An examination in October 2004 shows that she walked with a 
normal gait and stride.

In a written lay witness statement dated in March 2006, the 
veteran's spouse reported that he observed the veteran 
complain of onset of left ankle pain after walking for as 
little as five minutes, which forced her to stop and rest for 
a few minutes.  He. noted that the veteran had to wear 
special shoes that gave her ankle orthopedic support, which 
she had to replace often, and that cold weather aggravated 
her left ankle symptoms.  Although he did not indicate 
whether or not he was a medical professional, he stated that 
he believed that the veteran had arthritis of her left ankle 
and based his opinion on her complaints of aggravation by 
cold weather.

Analysis

531
1
Group XI.
Rating

Function: Propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); 
flexion of knee (6). 
Posterior and lateral crural muscles, and muscles of the 
calf: 
1.	Triceps surae (gastrocnemius and soleus); 
2.	tibialis posterior; 
3.	peroneus longus; 
4.	peroneus brevis; 
5.	flexor hallucis longus; 
6.	flexor digitorum longus; 
7.	popliteus; 
8.	plantaris. 

    Severe
30

    Moderately Severe
20

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5311 (2006)

Applying the aforementioned criteria to the objective facts 
of the case, the Board concludes that the veteran's left 
ankle symptoms associated with her partial tear of her 
peroneus brevis are productive of moderately severe 
impairment as demonstrated by the findings obtained during 
the September 2003 VA medical examination.  Taking into 
account functional limitation due to onset of pain, the 
veteran has 10 degrees of dorsiflexion, which is only half of 
what should be a normal range of motion of 20 degrees.  On 
plantar flexion, she is limited by pain to only 20 degrees, 
which is slightly less than half of what should be a normal 
range of motion of 45 degrees.  These findings, when taken 
into account with the medical evidence of left ankle 
weakness, fatigue, and lack of endurance, and ongoing 
treatment for left ankle symptoms, which include medication 
and a supportive neoprene brace, present a disability picture 
that more closely approximates the criteria for a 20 percent 
evaluation for moderately severe impairment of Muscle Group 
XI.  See 38 C.F.R. § 4.7.  Resolving all doubt in the 
veteran's favor, the Board will grant her appeal and order 
the assignment of a 20 percent initial evaluation for partial 
tear of the peroneus brevis, left ankle.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

To the extent that the veteran contends that her degree of 
impairment associated with her left ankle disability due to 
her partially torn peroneus brevis tendon warrants the 
assignment of a 30 percent evaluation, the Board finds that 
the clinical evidence does not support a finding of severe 
impairment to Muscle Group XI.  The veteran's gait and stride 
was demonstrated to be normal on medical examination and 
there is no indication of neurological impairment, 
significant muscle atrophy, ankylosis, or radiographic 
evidence of arthritic changes affecting her left ankle.  
Therefore, her left ankle disability does not more closely 
approximate the criteria contemplated in the rating schedule 
for a 30 percent evaluation due to severe impairment to 
Muscle Group XI.

Entitlement to an initial evaluation greater than 20 percent 
for chronic lumbar strain

The veteran's service medical records show that she received 
treatment on several occasions beginning in 2002 for 
complaints of recurrent low back pain due to sacroiliac joint 
arthropathy.  MRI study in April 2003 shows normal findings.

Post-service medical records include the report of a 
September 2003 VA fee-basis medical examination.  During the 
evaluation, the veteran complained of experiencing constant 
low back pain (without any radiating pain down her lower 
extremities) with functional impairment of her ability to 
perform bending, twisting, and lifting motions.  She was able 
to perform all actions associated with normal daily living 
without any problem, although she reportedly experienced 
difficulty taking out her trash and operating a push 
lawnmower.  She was unemployed at the time of the 
examination.  Objective examination shows that she had normal 
posture and gait.  Her lumbar spine was normal in appearance 
and X-rays revealed normal radiographic findings.  Muscle 
spasm and tenderness was observed.  Forward flexion was 
limited to 75 degrees due to onset of pain at 75 degrees.  
Backward extension was to 30 degrees, with onset of pain at 
25 degrees.  Lateral flexion was to 35 degrees with onset of 
pain at 30 degrees, bilaterally.  Lateral rotation was to 35 
degrees with pain at 35 degrees, bilaterally.  No fatigue, 
weakness, loss of endurance, incoordination, or other 
limitations were detected on examination.  The examiner also 
found no evidence of ankylosis, intervertebral disc syndrome, 
or bladder or bowel dysfunction.  The relevant diagnosis was 
chronic lumbosacral strain.

VA outpatient medical reports dated 2004 - 2005 show that the 
veteran received treatment on several occasions for 
complaints of recurrent low back pain that was described as 
being sharp, constant, localized in the area of her lower 
back, and non-radiating.  According to the reports, she did 
not obtain much relief from her low back pain using 
conventional medications and therapies, but obtained 
significant relief using a TENS unit.  She also received 
significant, but short-term (3-day) relief from an epidural 
steroid injection, which she received twice in the past.  
Physical examination in October 2004 shows that her back 
displayed good posture with a normal lordotic arch with no 
evidence of scoliosis.  Range of motion study shows forward 
flexion to greater than 60 degrees, backward extension to 
greater than 20 degrees, lateral flexion to greater than 30 
degrees, bilaterally, and lateral rotation to greater than 40 
degrees, bilaterally.  Axial pain was localized at the L5 
vertebral area when performing right rotation, right lateral 
bending, and right facet loading.  Her gait, stride, and 
cadence were normal.  The assessment was mechanical chronic 
low back pain.  Examination in June 2005 shows similar 
findings, with tenderness on palpation of her L5-S1 spinous 
process and the immediate paraspinous muscles and an 
assessment of myofascial pain syndrome.  

In a March 2006 statement, the veteran's husband reported 
that he observed the veteran complain of low back pain after 
being seated in a chair for a short time period and also 
after returning home from work.  He noted that the veteran 
used an electric massager and a TENS unit to relieve her low 
back symptoms.

During the course of this appeal, specifically, on 
September 26, 2003, there became effective new regulations 
for the evaluation of service-connected disabilities of the 
spine.  If the application of the revised regulation results 
in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date 
of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 7-2003 (November 19, 2003).  

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

Applying the objective evidence to both versions of the 
aforementioned rating criteria, the Board concludes that the 
20 percent evaluation currently assigned for the veteran's 
chronic lumbosacral strain is appropriate for her level of 
impairment.  The September 2003 VA examination revealed no 
fatigue, weakness, loss of endurance, incoordination, or 
other limitations.  The veteran has no more than moderate 
limitation of motion due to her service-connected low back 
disability, with nor less than 60 degrees of forward flexion, 
and no less than 210 degrees of combined thoracolumbar range 
of motion.  She therefore does not meet the criteria for an 
evaluation greater than 20 percent on the basis of objective 
limitation of motion.  Additionally, the objective evidence 
does not establish that she has listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or with some of the 
aforementioned characteristics accompanied by abnormal 
mobility on forced motion, such that the assignment of an 
initial evaluation greater than 20 percent would be 
warranted.  In this regard, the Board has considered the 
degree to which the veteran is limited in her lumbosacral 
motion due to pain, but still finds that her limitation of 
motion has not met the criteria for a 40 percent evaluation.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of the case, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

An initial evaluation of 20 percent (and no higher) for a 
partial tear of the left peroneus brevis tendon from July 4, 
2003 is granted.

An initial evaluation greater than 20 percent for chronic 
lumbar strain from July 4, 2003 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


